Case 8:19-cv-01321-WFJ-AEP Document 1 Filed 05/31/19 Page 1 of 4 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 DANICIA HICKS,

                 Plaintiff,

 v.                                                    CASE NO. 8:19-cv-1321


 JOSEPH W. LANESE, M.D., P.A.,
 a Florida Profit Corporation;

             Defendant.
 _______________________________________/

                  DEFENDANT’S NOTICE OF REMOVAL OF ACTION

         Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Joseph W. Lanese, M.D.,

 P.A. (“Defendant”) files this notice to remove the above-styled action filed by Plaintiff Danicia

 Hicks (“Plaintiff”) to the United States District Court for the Middle District of Florida on the

 following grounds:

                                        BACKGROUND
         1.      On April 23, 2019 Plaintiff filed a Complaint & Demand for Jury Trial against

 Defendant in the Circuit Court for the Thirteenth Judicial Circuit, in and for Hillsborough

 County, Florida (the “Complaint”). The action, styled Danicia Hicks v. Joseph W. Lanese,

 M.D., P.A., was assigned Case No. 19-CA-004249.

         2.      In the Complaint, Plaintiff alleges that Defendant violated the federal Fair

 Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

         3.      Defendant was served with a copy of the Complaint on May 2, 2019.




 PD.26181103.1
Case 8:19-cv-01321-WFJ-AEP Document 1 Filed 05/31/19 Page 2 of 4 PageID 2




         4.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely, as it is being

 filed within 30 days of the date on which Defendant received notice of the action.

                                        JURISDICTION

         5.      Because the Complaint alleges a federal claim under the FLSA, this is a civil

 action arising under the laws of the United States over which this Court has original jurisdiction

 under the provisions of 28 U.S.C. § 1331. Accordingly, removal of this action is appropriate

 pursuant to 28 U.S.C. § 1441(a).

                                             VENUE

         6.      Venue is proper in the United States District Court for the Middle District of

 Florida, Tampa Division, under 28 U.S.C. §§ 1441(a) and 1446(a) because this action is

 currently pending in Hillsborough County, which is located within the Middle District of

 Florida.

                              PREREQUISITES TO REMOVAL

         7.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 4.02, true and correct copies of

 all processes, pleadings, orders, and other papers or exhibits of every kind on file in the state

 court, are attached hereto as Exhibit 1.

         8.      Concurrent with the filing of this Notice of Removal, Defendant will notify

 Plaintiff’s counsel in writing that this case is the subject of a Notice of Removal, and will file

 a written notice of removal and a copy of this Notice of Removal with the Clerk of the Circuit

 Court for Hillsborough County, as required by 28 U.S.C. § 1446(d).




                                                 2
 PD.26181103.1
Case 8:19-cv-01321-WFJ-AEP Document 1 Filed 05/31/19 Page 3 of 4 PageID 3




         WHEREFORE, Defendant Joseph W. Lanese, M.D., P.A., respectfully requests that

 the above-captioned action, which is currently pending in Hillsborough County Circuit Court,

 Case No. 19-CA-004249, be removed to the United States District Court for the Middle District

 of Florida.

 Date: May 31, 2019

                                             Respectfully submitted,


                                             s/ Dennis M. McClelland
                                             Dennis M. McClelland
                                              dennis.mcclelland@phelps.com
                                              Florida Bar No. 009175
                                             Julie A. Girard
                                              julie.girard@phelps.com
                                              Florida Bar No.: 124372
                                             Phelps Dunbar LLP
                                             100 South Ashley Drive, Suite 2000
                                             Tampa, Florida 33602-5311
                                             813-472-7550
                                             813-472-7570 (FAX)

                                             ATTORNEYS FOR DEFENDANT




                                              3
 PD.26181103.1
Case 8:19-cv-01321-WFJ-AEP Document 1 Filed 05/31/19 Page 4 of 4 PageID 4




                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 31, 2019, I electronically filed the foregoing document

 with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

 filing to:

         Noah E. Storch, Esq.
         Alexandra Scala, Esq.
         noah@floridaovertimelawyer.com
         alexandra@floridaovertimelawyer.com
         Richard Celler Legal, P.A.
         10368 W. State Road 84, Suite 103
         Davie, Florida 33324
         Telephone: (866) 344-9243

         Attorneys for Plaintiff

                                              s/ Dennis M. McClelland
                                              Attorney




                                               4
 PD.26181103.1
